

113 S1904 IS: Higher Education Reform and Opportunity Act of 2013
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1904IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the eligibility requirements for funding under title IV of the Higher Education Act of 1965.1.Short titleThis Act may be cited as the Higher Education Reform and Opportunity Act of 2013.2.Amendments to
			 the Higher Education Act(a)Definition of
			 Institution of Higher EducationSection 102(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1002(a)) is amended—(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;(2)in paragraph (1), in the matter
			 preceding subparagraph (A), by striking Subject to
			 paragraphs (2) through (4) and inserting Subject to paragraphs
			 (2) through (5);(3)in paragraph
			 (1)—(A)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and(B)by inserting
			 after subparagraph (A) the following:(B)if accredited by
				an authorized accreditation authority in a State that has an alternative
				accreditation agreement with the Secretary, as described in paragraph
				(5)—(i)an institution
				that provides postsecondary education;(ii)a postsecondary
				apprenticeship program; or(iii)a postsecondary
				education course or program provided by an institution of postsecondary
				education, a nonprofit organization, or a for-profit organization or
				business;;
				and(4)by inserting
			 after paragraph (4), the following:(5)State
				alternative accreditation(A)In
				GeneralNotwithstanding any other provision of law, a State may
				establish an alternative accreditation system for the purpose of establishing
				institutions that provide postsecondary education and postsecondary education
				courses or programs as eligible for funding under title IV if the State enters
				into an agreement with the Secretary for the establishment of the alternative
				accreditation system. Such institutions, courses, or programs may
				include—(i)institutions that
				provide postsecondary education;(ii)postsecondary
				apprenticeship programs;(iii)any other
				postsecondary education course or program offered at an institution of
				postsecondary education, a nonprofit organization, or a for-profit organization
				or business; and(iv)any of the
				entities described in clauses (i) through (iii) that do not award a
				postsecondary certification, credential, or degree, provided that such entity provides
				credit that will apply toward a postsecondary certification, credential, or degree.(B)Alternative
				accreditation agreementThe alternative accreditation agreement
				described in subparagraph (A) shall include the following:(i)The designation
				of one or more authorized accrediting entities within the State, such as the
				State Department of Education, another State agency, an industry-specific
				accrediting agency, or another entity, and an explanation of the process through which the State will select such authorized accrediting entities.(ii)The standards or
				criteria that an institution that provides postsecondary education and a
				postsecondary education course or program must meet in order to—(I)receive an
				initial accreditation as part of the alternative accreditation system;
				and(II)maintain such
				accreditation.(iii)A description
				of the appeals process through which an institution that provides postsecondary
				education and a postsecondary education course or program may appeal to an
				authorized accrediting entity if such institution, course, or program is denied
				accreditation under the State alternative accreditation system.(iv)Each
				authorized accrediting entity's policy regarding the transfer of credits
				between institutions that provide postsecondary education and postsecondary
				education courses or programs within the State that are accredited as part of
				the alternative accreditation system.(v)The Secretary's
				reporting requirements for the State regarding the State alternative
				accreditation system, including—(I)the contents of
				reports that must be submitted to the Secretary, which may include
				information such as—(aa)in
				the case of a postsecondary education course or program that is accredited
				through the State alternative accreditation system—(AA)the
				number and percentage of students who successfully complete
				each such postsecondary education course or
				program; and(BB)the
				number and percentage of students who successfully obtain a
				postsecondary certification, credential, or degree using credit obtained from
				each such postsecondary education course or
				program; and(bb)in the case of an institution that
				provides postsecondary education that is accredited through the State
				alternative accreditation system—(AA)the
				number and percentage of students who
				successfully obtain a postsecondary certification, credential, or degree
				from such institution; and(BB)the
				number and percentage of students who do not successfully obtain
				a postsecondary certification, credential, or degree
				from such institution but do obtain credit from such institution toward a postsecondary degree, credential, or certification;(II)the frequency
				with which such reports must be submitted to the Secretary; and(III)any
				requirements for third party verification of information contained in such
				reports.(vi)The State policy
				regarding public accessibility to certain information relating to institutions
				that provide postsecondary education and postsecondary education courses and
				programs accredited under the State alternative accreditation system,
				including—(I)the information
				described in subclause (I) of clause (v); and(II)information
				about the rates of job placement for individuals that have graduated from an
				institution or completed a course or program that is accredited under the State
				alternative accreditation system.(vii)An assurance by
				the State that under the State alternative accreditation system, only
				institutions that provide postsecondary education and postsecondary education
				courses or programs that provide credits toward a postsecondary certification, credential, or degree (as
				defined by the State in accordance with clause (viii)) will be
				accredited.(viii)The State's
				definition of a postsecondary certification, credential, or degree, as such term applies to the
				requirement described in clause (vii).(ix)A description of
				the agreements that the State will enter into with institutions that provide
				postsecondary education and postsecondary education courses or programs that
				are accredited under the alternative accreditation system to enable such
				institutions, courses, or programs to be eligible under a program authorized
				under title IV, for participation in the direct student loan program, and for
				the origination of loans under part D of title IV, and how such agreements will
				operate in lieu of the agreements described in sections 487 and 454.(x)A description of
				how the State will select institutions that provide postsecondary education and postsecondary education
				courses or programs that are accredited under the alternative accreditation
				system, in lieu of the selection process described in section 453, for—(I)participation in
				the direct student loan program under part D of title IV; and(II)approval
				allowing such institution, program, or course to originate direct loans under
				part D of title IV.(xi)A description of
				how the State will administer title IV funds for
				institutions that provide postsecondary
				education, postsecondary
				apprenticeship programs, and postsecondary education courses or programs provided
				by an institution of postsecondary education, a nonprofit organization, or a
				for-profit organization or business that are accredited through the
				alternative accreditation
				system.(C)Administrative Costs for Pell Grant Students(i)Pell Grants administered by entitiesIn the case of an institution that provides postsecondary
				education, a postsecondary
				apprenticeship program, or an entity that provides a postsecondary education course or program that is accredited through the
				alternative accreditation
				system and that will administer the Federal Pell Grant, Federal Perkins Loan, Federal Work-Study, and Federal Supplemental Educational Opportunity Grants in accordance with the agreement described in subparagraph (B)(xi), the Secretary shall, in lieu of carrying out section 690.10 of title 34, Code of Federal Regulations, and subject to available appropriations, pay $5.00 to the institution, apprenticeship program, or entity, as the case may be, for each student who receives a Federal Pell Grant at that institution, apprenticeship program, or entity for an award year.(ii)Pell Grants administered by StatesIn the case of an institution that provides postsecondary
				education, a postsecondary
				apprenticeship program, or an entity that provides a postsecondary education course or program that is accredited through the
				alternative accreditation
				system and will not administer the Federal Pell Grant, Federal Perkins Loan, Federal Work-Study, and Federal Supplemental Educational Opportunity Grants, but will have such programs administered by the State in accordance with the agreement described in subparagraph (B)(xi), the Secretary shall, in lieu of carrying out section 690.10 of title 34, Code of Federal Regulations, and subject to available appropriations, pay $5.00 to the State for each student who receives a Federal Pell Grant at that institution, apprenticeship program, or entity, as the case may be, for an award year.(iii)Use of FundsAll funds that an institution, apprenticeship program, entity, or the State receives under this subparagraph shall be used solely to pay the cost of—(I)administering the Federal Pell Grant, Federal Perkins Loan, Federal Work-Study, and Federal Supplemental Educational Opportunity Grants; and(II)carrying out the reporting requirements described under subparagraph (B)(v).(iv)Financial aid servicesIf an institution, apprenticeship program, or entity described in this subparagraph enrolls a significant number of students who are attending less-than-full-time or are independent students, such institution, apprenticeship program, entity, or the State, as the case may be, shall use a reasonable proportion of the funds provided under this subparagraph to make financial aid services available during times and in places that will most effectively accommodate the needs of those students..(b)Title IV
			 eligibility requirementsPart G of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end
			 the following:493E.State
				Accredited Institutions, Programs, or CoursesNotwithstanding any other provision of law,
				an institution, program, or course that is eligible for funds under this title
				in accordance with section 102(a)(1)(B) and meets the requirements of section
				102(a)(5) shall not be required to meet any other requirements of this title.
				For purposes of this title, such an institution, program, or course shall be
				deemed to be an eligible institution that meets the requirements of section
				487.. 